TAMILIA, Judge:
This appeal is from an Order requiring appellant, Robert Moran, to pay a fine for contempt of court or in the alternative to be committed to a specific jail term. The sole issue before us is whether the Order in question should be interpreted as imposing penalties for civil or criminal con*245tempt. We conclude the penalties imposed were in the nature of civil, not criminal, contempt.
To reach the conclusion that the contempt Order in question is civil rather than criminal, the June 26, 1986 Order of the lower court, requiring appellant to either make immediate payment of a $1,500 fine or face forty-five days incarceration, cannot be read in isolation from the prior and ongoing proceedings in this action. Had this been an initial hearing, and Order standing alone, the provision of the Order providing for either a fine or jail would sound in criminal contempt. We must look, however, to the February 6, 1986 Order of the lower court wherein appellant was found to be in violation of the original injunction and was adjudicated to be in civil contempt. That adjudication is as follows.
ADJUDICATION OF CIVIL CONTEMPT
And now, this 6 day of February, 1986, after Defendant, Robert E. Moran, knowingly, intelligently and voluntarily, waived his right to an evidentiary hearing upon the Attachment and Citation of Contempt entered by this Court against Robert E. Moran, it is hereby:
ADJUDGED and DECREED that the Defendant, Robert E. Moran, is in civil contempt of this Court by reason of his going onto the property of Plaintiffs and otherwise acting in a manner violative of the Court’s Decree nisi entered February 10,1984, and final Decree entered November 9,1984; the conduct of the Defendant, Robert E. Moran, has willfully violated the terms and conditions of the decrees of this Court on December 7, 1985, and it is therefore hereby:
ORDERED:
1. That an [sic] conditional fine of $1500.00 be imposed upon the Defendant, Robert E. Moran; however, the Defendant may purge himself of the contempt and avoid the necessity of paying the fine by staying off the private property of Crozer-Chester Medical Center and *246Reproductive Health and Counseling Center in accordance with the Court’s decrees referred to above, so long as the decrees remain in effect;
2. Should sufficient evidence be brought before the Court that the Defendant, Robert E. Moran, has entered onto the private property of the Plaintiffs subsequent to the date of this Order, in violation of this Court’s decrees, the Court will order immediate payment of the above fine and in default thereof, the Defendant, Robert E. Moran, will be sentenced to 45 days in the Delaware County Prison;
3. Said future violation, or any other future violation may also be the basis for a new Petition for Contempt;
4. The Court hereby finds, based upon the Stipulation of the Defendant, Robert E. Moran, that the said Defendant has the financial ability to pay the fine hereby imposed by this Order;
5. This Order shall remain in effect until further Order of this Court. (Emphasis added.)
A review of the Order shows a conditional fine of $1,500 was imposed, and in default thereof, incarceration for forty-five (45) days. Additionally, the Order contained a purging condition whereby appellant could avoid any sanctions by abiding by the terms of the injunction.
This Court, by Per Curiam Order in Crozer-Chester Medical Center v. Moran (J-84028/86, filed February 13, 1987), has already found the February 6, 1986 Order to be in the nature of civil contempt. As this appeal is from the June 26, 1986 Order which resulted after appellant violated the February 6, 1986 civil contempt Order, we can not now, in effect, reverse ourselves and find appellant is entitled to a criminal contempt jury trial. Our discussion in that earlier memorandum is applicable here.
In the case of In Re B, 482 Pa. 471, 394 A.2d 419 (1978), the Pennsylvania Supreme Court made clear the principles governing this case:
*247The distinction between criminal and civil contempt is ... a distinction between two permissible judicial responses to contumacious behavior.
These judicial responses are classified according to the dominant purpose of the court. [Quoting In Re Martorano, 464 Pa. 66, 77, 346 A.2d 22, 27-28 (1975).]
As we said in Commonwealth v. Charlett, [481] Pa. [22], 391 A.2d 1296 (1978), quoting from Woods v. Dunlop, supra, 461 Pa. [35] at 40, n. 2, 334 A.2d at [619] 622, n. 2 [1975]:
Discovery of the Court’s dominant purpose requires a functional analysis of the court’s action____ Basically, the reviewing court must decide whether the citing court’s purpose was to ‘vindicate the dignity and authority of the court and to protect the interest of the general public.’ Such citation is for criminal contempt. If the citation’s purpose is to coerce the contemnor into compliance with the order of the court to do or refrain from doing some act primarily for the benefit of a litigant or a private interest the citation is for civil contempt. (Citations omitted.)
Id., 482 Pa. at [476], 394 A.2d at 421.
The evidence indicated that appellant entered upon the property of appellees intending to be disruptive of appellees’ activities. The court was attempting to coerce the appellant to refrain from acts interfering with the private rights of others. This is in the nature of civil contempt. Appellant’s actions were in direct contravention of the terms of the injunction and, therefore, we hold that the lower court did not abuse its discretion in sanctioning appellant.
Appellant is provided the opportunity to purge himself of his contempt by refraining from engaging in the activities prohibited.
Crozer-Chester Medical, supra at 5-6.
The June 26, 1986 Order appealed from, in its entirety, provides as follows:
*248ORDER
AND NOW this 26th day of June, 1986 after hearing in Open Court, it is ADJUDGED and DECREED as follows:
1. By entering the private property of plaintiffs on April 29, 1986 defendant Moran has violated the Courts prior decrees, and pursuant to the Adjudication of Civil Contempt Order, of February 6,1986, defendant Moran is ORDERED to make immediate payment of the fine of $1,500.00 by 4:00 P.M. this afternoon. If that fine is not paid, defendant is hereby SENTENCED to a term of imprisonment in the County Jail for a term of forty-five days. He is COMMITTED to the custody of the Sheriff pending payment of the fine or for transportation to the jail. The fine, if paid, is payable to the County of Delaware.
2. By entering the private property of the plaintiffs on May 2, 1986, May 10, 1986, and May 12, 1986, and acting in a manner violative of the Courts prior Decree Nisi and Final Decree, the defendant Moran, has committed Civil Contempt of this Court, and is therefore ADJUDICATED and DECREED as being in Civil Contempt of this Court, and it is therefore ORDERED:
1. That a conditional fine of $1,500.00 for each of the three violations, a total of $4,500.00, is hereby IMPOSED upon defendant Moran. However he may purge himself of that contempt, for those individual instances, and avoid payment of the fines, by staying off the property of the Medical Center and the R.H.C.C. in accordance with the Courts decrees referred to, so long as those decrees remain in effect. Said fines, if payable, shall be payable one half to the County of Delaware and one half to the Borough of Upland.
2. If sufficient evidence is entered and brought before this Court, that the defendant has entered the property again, subsequent to the date of this Order, the Court will ORDER immediate payment of those fines and, in default thereof, defendant will be SENTENCED to a term of ninety days in the County Jail.
*249Future violations, if any, may also be the basis for a new petition or petitions for contempt. And, if further petitions are required, or are filed, the Court will then entertain a request, at that time, for any counsel fees and costs incurred by the plaintiffs for those petitions. For this proceeding each party will pay its own counsel fees and costs.
This Order shall remain in effect until further Order of this Court. (Emphasis added).
The portion of the Order directing either the payment of the $1,500 fine or imprisonment was merely the imposition of the previously determined penalty for contempt as appellant had violated the condition by engaging in the prohibited activities. This was not a new penalty or a penalty for past actions, but rather enforcement of an earlier adjudication of contempt which was triggered when appellant violated the purging condition by going upon the prohibited property.
No other reasonable means is available to the court to maintain the peace and to protect persons in the free enjoyment and use of their property guaranteed by the constitution, federal and state, against persistent and chronic harassment. To require new and additional trials on already adjudicated violations, is a wasteful and improper use of judicial resources.
Appellant argues that since he could not purge himself of the fine for contempt, he was subject to a criminal contempt penalty. He misses the point by construing the fine as the purge to avoid jail. The fine, in fact, is an alternative to jail because the contemnor failed to purge himself of the contempt by avoiding the prohibited acts. Were we to follow appellant’s reasoning, a civil contempt Order could only be enforced via a criminal contempt Order which would necessitate a jury trial. It would take little imagination on the part of activists such as these to force every case to a criminal type jury trial by assuring that the protesters manning the front line were impecunious and, therefore, unable to pay the fine. If the civil contempt Order is to have any meaning whatsoever, enforcement must be possi*250ble. The fine or term of imprisonment appellant now faces was imposed conditionally. Appellant could have avoided the penalties if he had abided by the terms of the injunction. Appellant’s approach would require no less than three trials in any civil contempt action: the first to establish the existence of the prohibited behavior and to establish sanctions; a second to determine if the behavior continued and the sanctions could be imposed; .and a third, criminal in nature, which would determine before a jury, if requested, whether sanctions could be imposed and then only in the amount of $100 or fifteen days in jail. Such a holding in this type of case emasculates the concept of civil contempt, embroils the court and the victims in the endless litigation fostered by the contemnors and achieves the result they desire — disruption of the program under attack and constant media coverage. No matter how worthy the cause, the orderly conduct of society, pursuant to the rule of law, cannot be sacrificed in that fashion. Since appellant failed to purge himself of the contempt, the previously imposed sanctions may now be enforced.
We find appellant is not entitled to a jury trial on the contempt proceedings as they were civil in nature. The Order from which appellant appeals is simply an Order enforcing a previously entered civil contempt finding.
Order affirmed.
CIRILLO, President Judge, dissents.